Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from her employment as an assistant manager in a department store due to disqualifying misconduct. The record establishes that claimant believed that a ring she recently purchased from the employer’s store was becoming discolored. Without consulting a manager, claimant exchanged the allegedly defective ring by replacing it with an identical ring from the display case and repackaging the defective ring. Claimant was not concerned with whether a customer would purchase the defective merchandise. Under these circumstances, we find no reason to disturb the Board’s finding that claimant’s conduct constituted a disregard of the employer’s best interest (see, Matter of Punter [Ross], 43 NY2d 743; Matter of Rohnke [Hu-dacs], 192 AD2d 812; Matter of Chapman [Hudacs], 190 AD2d 941).
Mikoll, J. P., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.